Exhibit 10.5

 

BOISE INC.

Restricted Stock Unit Award Agreement

Directors

 

This Restricted Stock Unit Award Agreement (the “Agreement”) is made as of
March 16, 2009 (the “Award Date”), by and between Boise Inc. (“Boise”) and
                                   (“Director” or “you”) pursuant to the Boise
Inc. Incentive and Performance Plan (the “Plan”) and pursuant to the following
terms:

 

1.                                       Terms and Conditions; Definitions. 
This Award is subject to all the terms and conditions of the Plan.  All
capitalized terms not defined in this Agreement shall have the meaning stated in
the Plan.

 

2.                                       Award.  You are awarded
                       restricted stock units (RSUs), at no cost to you, subject
to the restrictions set forth in the Plan and this Agreement.  These RSUs are
the “Award.”  This Award is contingent upon approval of an increase in the
number of shares available under the Plan by Boise’s shareholders.  If the
increase is not approved, the Award will be reduced pro rata based on the shares
available under the Plan and you will be notified of the reduced amount of the
Award.

 

3.                                       Restriction Period.  The Award shall
vest and become payable on March 15, 2010.  Any RSUs not vested on or before
March 15, 2010, shall be forfeited.

 

4.                                       Termination as Director.  If you
separate from service as a director before March 15, 2010, your Award will be
treated as follows.

 

4.1                                 If your separation from service is due to
your death, disability (as defined pursuant to Section 409A of the Internal
Revenue Code and the regulations thereunder), failure to be re-elected by
shareholders as a director, or resignation following a Change in Control event
or other restructuring of Boise (as determined in the sole discretion of Boise’s
board of directors as constituted immediately prior to the Change in Control or
restructuring event), the restrictions on all RSUs will lapse and the Award will
vest in full and become payable on the day after the date of your death,
disability, or other separation from service.

 

4.2                                 If your separation from service is due to
any reason other than those stated in Section 4.1, a pro rata portion of the
Award will vest and become payable on the day after the date of your separation
from service.  The pro rata portion will be calculated based on the number of
days of your service as a director from the Award Date through the date of your
termination of service as a director, divided by 365 (the number of days in the
Award Period).  Any portion of the Award remaining unvested after the pro rata
calculation will be forfeited immediately following your separation from
service.

 

1

--------------------------------------------------------------------------------


 

4.3                                 For purposes of this Award, a separation
from service will not be deemed to have occurred if you continue to provide
services to Boise or a subsidiary as an independent contractor or consultant or
in any other capacity after you cease being a director.  In this case, your
separation from service will be deemed to occur on the date your service
contract expires without intent to renew or to provide further services, or, if
no contract exists, on the date you cease providing all services to Boise and
its subsidiaries.  The determination of whether and when a separation from
service has occurred will be made based on specific facts and circumstances and
will comply with the requirements of Section 409A of the Internal Revenue Code
and the regulations thereunder.

 

5.                                       Transfer Restrictions.

 

5.1                                 Prior to Vesting.  The RSUs awarded pursuant
to this Agreement cannot be sold, assigned, pledged, hypothecated, transferred,
or otherwise encumbered prior to vesting.  Any attempt to transfer your rights
in the awarded RSUs prior to vesting will result in the immediate forfeiture of
the awarded RSUs.

 

5.2                                 After Vesting.  You agree not to transfer,
sell, or otherwise assign your rights in any of the RSUs which vest pursuant to
Section 3 and to continue to hold the shares you receive upon vesting of the
RSUs until the earliest of the following events:  (a) your termination of
service as a director due to death, disability, retirement under the Company’s
mandatory retirement policy for directors, or failure to be re-elected by
shareholders as a director; (b) a Change in Control; or (c) if your termination
of service as a director occurs for any reason other than those stated in
Section 4.1, the first to occur of (i) your death, (ii) your disability, or
(iii) the later of the date of your termination of service or March 15, 2013. 
In addition, you agree not to transfer, sell, or otherwise assign your rights in
any of the shares you receive upon vesting of RSUs pursuant to Section 4.2 and
to continue to hold such shares until the earliest of the following events: 
(x) your death or disability, (y) a Change in Control; or (z) March 15, 2013. 
No transfer restrictions apply to shares you receive upon vesting of RSUs
pursuant to Section 4.1.

 

5.3                                 Permitted Transfers.  Notwithstanding
Section 5.2, after vesting, you may transfer shares to a family trust or to
family members by gift or for estate planning purposes (collectively “Family
Dispositions”), provided that any Family Dispositions will continue to be
subject to the transfer restrictions in Section 5.2 (each of the foregoing being
a “Permitted Transfer”).

 

6.                                       Rights.  With respect to the awarded
RSUs, you are not a shareholder and do not have any voting rights.  You shall
not be entitled to receive any dividends, notional or otherwise, with respect to
the RSUs during the restriction period prior to vesting.

 

7.                                       Payment.  Vested RSUs will be paid to
you in whole shares of Boise common stock.  If the vesting calculation results
in a fractional number of RSUs, the number of

 

2

--------------------------------------------------------------------------------


 

RSUs vesting at that time shall be rounded up to the next whole number.  No
fractional shares shall be issued.  The designated payment date for purposes of
Section 409A of the Internal Revenue Code and the regulations thereunder for
RSUs vesting pursuant to Section 3 shall be March 15, 2010, and for RSUs vesting
pursuant to Section 4 shall be the day after the date of death, disability, or
separation from service, as applicable.  Delivery of shares pursuant to this
Agreement shall be made as soon as practicable following vesting and in any case
by the later of December 31st of the calendar year in which the vesting date or
designated payment date occurs or the 15th day of the third calendar month
following the vesting date or designated payment date.

 

You must sign this Agreement and return it to Boise’s Compensation Department on
or before March 27, 2009, in order for the Award to be effective.  If this
Agreement is not received by the Compensation Department on or before March 27,
2009, the Award will be forfeited.  Return your executed Agreement to:  Jeannine
Sims, Compensation Department, Boise Paper Holdings, L.L.C., P.O. Box 990050,
Boise, ID  83799-0050, or fax your signed form to 208-333-1846.

 

Boise Inc.

 

Director

 

 

 

 

 

 

By:

 

 

Signature:

 

Name:

 

 

Printed Name:

 

Title:

 

 

 

 

 

3

--------------------------------------------------------------------------------